Case 8:19-cv-02164-WFJ-TGW Document 7 Filed 09/04/19 Page 1 of 2 PagelD 36

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE District of Florida

Case Number: 19-CV-2164-T-0O2TGW

Plaintiff:

ve: OJF2019013731

Defendant:
LICENSED ACCESSORIES USA, LLC., ET.AL.,

For:

Christopher Leigh. Esq.
Christopher K. Leigh, P.A.
1 East Broward Blvd.
Suite 700

Ft Lauderdale, FL 33301

Received by OJUF SERVICES, INC. on the 29th day of August, 2019 at 3:18 pm to be served on LICENSED
ACCESSORIES USA, LLC C/O PHILIPPE GIRAUD AS REGISTERED AGENT, 113 WILD FORREST DR,
DAVENPORT, FL 33837.

|, BRADLEY SMITH, do hereby affirm that on the 30th day of August, 2019 at 8:04 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour
of service endorsed thereon by me, to: NATALIA GIRAUD as CO-RESIDENT/ SPOUSE for LICENSED
ACCESSORIES USA, LLC, at the address of: 113 WILD FORREST DR, DAVENPORT, FL 33837, and informed
said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 42, Sex: F, Race/Skin Color: WHITE, Height: 5'7, Weight: 180, Hair: BROWN,
Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served.

LD 4,

a :

ACB 1! siz

 

( Zo /,
BRADLEY SMITH ~
CA-846 4

OJF SERVICES, INC.
13727 SW 152 STREET, PMB 354

MIAMI, FL 33177
(786) 293-5750

Our Job Serial Number: OJF-2019013731

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1¢
Case 8:19-cv-02164-WFJ-TGW__Document 7. Filed 09/04/19 Page 2 of 2 Pa gD 37
Case 8:19-cv-02164-WFJ-TGW Document 3 Filed 08/29/19 Page T of 4 Pagel

AO 440 (Rey. 06/12} Summons in a Civil Action

UNITED STATES DISTRICT CouRT
for the REC:

Middle District of Florida SERVICE:

 

  

PLUS 352, S.A.

 

Plaintiff(s)
¥.
LICENSED ACCESSORIES USA LLC

and
B2B TECH USA LLC

Civil Action No. 8: 19-cv-2164-T-O2TGW

Sear! apt! Seer “seat! ae! ae! Sonat el el” eee tel eel

Lee
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) LICENSED ACCESSORIES USA LLC
113 Wild Forrest Drive
Davenport, FL 33837

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Christopher K. Leigh

Christopher K. Leigh, P.A.
1 East Broward Boulevard, Suite 700
Fort Lauderdale, FL 33301

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 
